           Case 1:21-cv-03973-LTS Document 11 Filed 09/09/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GRAHAM MORAN,

                                  Plaintiff,
                                                                   21-CV-3973 (LTS)
                      -against-
                                                                         ORDER
 ALINA MORAN, et al.,

                              Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

         Plaintiff, who is appearing pro se and proceeding in forma pauperis (“IFP”), is currently

incarcerated in the Philadelphia Industrial Correctional Center in Pennsylvania. By order dated

August 26, 2021, the Court dismissed his complaint, and granted Plaintiff 30 days’ leave to

replead his claims in an amended complaint. On September 8, 2021, Plaintiff filed an Application

for the Court to Request Pro Bono Counsel.

         The factors to be considered in ruling on an indigent litigant’s request for counsel include

the merits of the case, his efforts to obtain a lawyer, and his ability to gather the facts and present

the case if unassisted by counsel. See Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d Cir.

1989); Hodge v. Police Officers, 802 F.2d 58, 60-62 (2d Cir. 1986). Of these, the merits are

“[t]he factor which command[s] the most attention.” Cooper, 877 F.2d at 172. Because it is too

early in the proceedings for the Court to assess the merits of the action, the Court denies

Plaintiff’s application without prejudice to Plaintiff’s filing another such application at a later

date. The Court grants Plaintiff a 30-day extension of time to comply with the August 26, 2021

order.

                                               CONCLUSION

         Plaintiff’s motion for counsel (ECF 10) is denied without prejudice. Plaintiff is directed

to file an amended complaint, in compliance with the Court’s August 26, 2021 order, within 30
          Case 1:21-cv-03973-LTS Document 11 Filed 09/09/21 Page 2 of 2



days of the date of this order. If Plaintiff fails to comply within the time allowed, the complaint

will be dismissed for failure to state a claim upon which relief may be granted. 28 U.S.C.

§1915(e)(2)(B)(ii).

       The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    September 9, 2021
           New York, New York
                                                             /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                        Chief United States District Judge




                                                  2
